Citation Nr: 1416030	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  09-04 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an effective date earlier than May 20, 2007, for the grant of service connection for tinnitus.  

2.  Entitlement to an effective date earlier than May 20, 2007, for the grant of service connection for degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine prior to July 28, 2010 and 20 percent thereafter.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2006 to May 2007.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and an August 2010 decision of the RO in Hartford, Connecticut.  Jurisdiction is with the Hartford, Connecticut RO.  In a rating decision in August 2010, the RO granted a 20 percent rating for degenerative disc disease of the lumbar spine effective July 28, 2010.

The Board notes that the issue of entitlement to an earlier effective date for the grant of an increased evaluation of degenerative disc disease of the lumbar spine was characterized separately by the RO; however, it is part and parcel of the Veteran's claim for initial higher ratings for degenerative disc disease of the lumbar spine, which are addressed in the Remand portion below.  

During his August 2012 hearing the Veteran indicated that his service-connected back condition, in light of his education and work experience, affects his ability to secure and maintain substantially gainful employment, thereby raising the issue of entitlement to a TDIU rating.  A request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for an appropriate rating for the underlying disability.  Id. at 454.  

In August 2012 the Veteran testified in a video-conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

Review of the Virtual VA paperless claims processing system reveals recent VA treatment records that are not pertinent to the issues decided herein.  See 38 C.F.R. § 20.1304(c) (2013).  As such, the Board concludes that there is no reason to delay adjudication of those issues by seeking a waiver of review by the agency of original jurisdiction.

The issues of entitlement to initial higher ratings for degenerative disc disease of the lumbar spine and TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's date of separation from active military service was May 19, 2007.

2.  Service connection for tinnitus was granted effective May 20, 2007, the day following the Veteran's separation from active service.  

3.  In a January 2008 decision, the RO granted entitlement to service connection for degenerative disc disease, effective May 20, 2007.

4.  In a January 2008 letter, the Veteran was notified of this decision and informed of his procedural and appellate rights, including the right to disagree with the decision.  

5.  The Veteran did not file any statement indicating disagreement with the effective date assigned for his degenerative disc disease within one year of notification of the decision assigning the effective date.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 3.400(b)(2)(i).  

2.  The Veteran's freestanding claim for an effective date earlier than May 20, 2007 for the award of service connection for degenerative disc disease of the lumbar spine must be dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103 (2013); Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the facts about the date of the receipt of the claim is not disputed, the law is dispositive, and the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).


II.  Effective Dates

Tinnitus

In August 2010 service connection for tinnitus was granted effective May 20, 2007.  The Veteran filed a timely August 2010 notice of disagreement challenging the effective date assigned.  

Generally, the effective date of an evaluation and award of disability compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if a claim is received within one year after separation from service, the effective date will be the day following separation from active service or the date entitlement arose.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 C.F.R. § 3.400(b)(2)(i).  The day following separation from service is the earliest effective date provided by law for disability compensation.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

As reflected in the Veteran's Certificate of Release or Discharge from Active Duty (DD Form 214), the Veteran was honorably discharged from active service on May 19, 2007.  He filed his claim for service connection for tinnitus in July 2007, within one year of separation from active service.  In August 2010 service connection for tinnitus was granted with an effective date of May 20, 2007, the day following separation from active service.  No earlier effective date is allowable by law, and the Veteran's claim for an earlier effective date for tinnitus must be denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

Degenerative Disc Disease

The Veteran contends that he is entitled to an effective date earlier than May 20, 2007, for the grant of service connection for degenerative disc disease.  However, an effective date cannot simply be challenged with a freestanding earlier effective date claim.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, the effective date may be challenged directly by a timely notice of disagreement with the effective date following its assignment or by submitting new and material evidence within the one year appeal period, see 38 U.S.C.A. § 7105(a), (b); 38 C.F.R. §§ 3.156(b), 3.160(c), 20.201, 20.302, or it may be challenged collaterally with a motion alleging clear and unmistakable error (CUE) in the decision assigning the effective date or in a prior decision the reversal of which would result in an earlier effective date, 38 U.S.C.A. § 5109A(a) (West 2002); 38 C.F.R. § 3.105(a) (2013). 

In a January 2008 rating decision, the RO granted service connection for degenerative disc disease and assigned an effective date of May 20, 2007, the day following the Veteran's separation from active service.  The Veteran was notified of this decision and his procedural and appellate rights in a January 2008 letter.  That letter indicated on page 4 that if the Veteran did not agree with the decision, he should write to the RO and tell them why, and that he had one year from the date of the letter to appeal the decision.  

In August 2010, more than one year after the January 2008 grant of service connection, did the Veteran submit a notice of disagreement challenging the effective date for degenerative disc disease.  To the extent that the Veteran sought to challenge the effective date of the initial grant of service connection for degenerative disc disease, his notice of disagreement was not timely.  Therefore, his disagreement with the effective date of the grant of service connection for degenerative disc disease can only be construed as a freestanding claim for an earlier effective date.  Such claims are not legally cognizable.  Rudd, 20 Vet. App. at 300.

Neither the Veteran's statements nor the documents he submitted can be construed as a timely disagreement with the effective date assigned for the grant of service connection for degenerative disc disease.  In addition, none of the documents submitted relate to the assignment of the effective date for the grant of service connection and therefore cannot be considered new and material evidence.  In the absence of a timely notice of disagreement as to the effective date or new and material evidence submitted within the one year appeal period, the January 2008 decision, insofar as it assigned an effective date of May 20, 2007, became final.  38 U.S.C.A. § 7105(a)-(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

The only way to vitiate this finality and effect a change in the assigned effective date would be to demonstrate CUE in the decision assigning the effective date.  Rudd, 20 Vet. App. at 299 (citing Cook v. Principi, 318 F.3d 1344, 1339 (Fed. Cir. 2002)).  There has been no specific allegation of CUE in any prior decision in this case, and the RO has not adjudicated any such claim.  

Given the finality of the January 2008 decision as it relates to the effective date of the grant of service connection and the absence of any applicable exception to the rule of finality, the Board will dismiss the claim for an effective date earlier than May 20, 2007, for service connection for degenerative disc disease.  See Rudd, 20 Vet. App. at 300.  


ORDER

The claim for entitlement to an effective date earlier than May 20, 2007, for the grant of service connection for tinnitus is denied.  

The claim for entitlement to an effective date earlier than May 20, 2007, for the grant of service connection for degenerative disc disease is dismissed.  


REMAND

After careful review of the record, the Board finds that a remand is necessary before proceeding to evaluate the merits of the issues related to the Veteran's rating for degenerative disc disease and TDIU.  When TDIU is raised during the appeal of a rating for a disability, as in the instant case, it is part of the claim for an appropriate rating for the underlying disability.  Therefore, the RO should develop the issue of entitlement to TDIU.  Further, the July 2010 spine examination did not adequately address range-of-motion limitations due to pain following repetitive use or during flare-ups.  The examiner also failed to adequately address possible objective neurologic abnormalities associated with the Veteran's degenerative disc disease.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to the above, ask the Veteran to complete a current formal application for a TDIU rating and report his education, employment history, and his earnings history.

2.  Contact the Veteran and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3.  Thereafter, afford the Veteran a VA examination to determine the severity of his service-connected back disability.  The examiner is asked to accomplish the following: 

(a)  Discuss the Veteran's medical history and symptoms associated with his service-connected back disability with the Veteran and document the information, including the approximate dates of any changes in symptomatology or severity, in the examination report.  

(b)  Document range of motion of the thoracolumbar spine in degrees to include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation, and for each motion note where any objective evidence of painful motion begins.  If the Veteran is able to perform repetitive use testing, measure and report range of motion, including where objective evidence of pain begins, after a minimum of 3 repetitions.  If the Veteran is not able to perform repetitive use testing, provide a reason.  

(c)  Describe any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, swelling, or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  Address whether there is additional loss of motion associated with flare-ups or on repetitive use and express this in terms of additional limitation of motion.

(d)  Indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine. 

(e)  Describe any objective neurologic abnormalities, including motor or sensory.  Report all neurologic impairment resulting from the service-connected degenerative disc disease.  Describe whether such abnormalities cause complete or incomplete paralysis, neuritis, or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.  Any reports of (past or present) radicular pain or any other signs or symptoms due to radiculopathy should be addressed.  

(f)  Describe the frequency and duration of any incapacitating episodes due to the service-connected back disability requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

(g)  Generally address the extent of functional and industrial impairment due to the Veteran's service-connected disabilities, which include degenerative disc disease, right shoulder strain, and tinnitus.  The relevant evidence in the claims file should be made available to and thoroughly reviewed by the examiner in connection with the examination.

4.  After completing the above development and any other development deemed appropriate, readjudicate the issues that are the subject of this Remand.  If the benefits sought are not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


